DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
In regard to the amendments to the claims new portions of Olson have been cited to meet the particular requirement that video editing be performed in response to an overlap between tracked bounding boxes. Thus the applicants arguments directed to a lack of editing are moot in view of the newly cited portions of Olson. 
The applicant additionally argues that Olson fails to disclose determining an overlap between bounding boxes passes a threshold, and that Kawano fails to disclose editing one or more frames of the video sequence in response to determining an overlap. In this case the applicant is arguing against the references individually, where the rejections are based on combinations of references. Specifically Olson teaches determining an overlap between objects in the form of a ‘remove’ event and editing a frame of the video during logging of such events. Kawano teaches a specific method of determining overlap based on a threshold of overlap between object bounding boxes. One cannot show non-obviousness by attacking the references individually.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant does not raise any novel arguments in regard to the dependent claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-4, 6  19-24, 26 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (7023469) in view of Kawano (20130307974).
Regarding Claim 1, Olson discloses a method, comprising:
tracking a first tracking area in at least a first frame of a video sequence  (Olson Figs. 2A-H and col. 4 lines 27-50 note tracking each detected change region particularly note lines 27-36 each change region is identified by a bounding box or ‘tracking area’);
tracking a second tracking area in at least the first frame of the video sequence(Olson Fig. 3 and col. 4 lines 27-65 note tracking plural objects); 
determining, in the first frame, an amount of overlap between the first tracking area in the first frame and the second tracking area in the first frame (Olson Fig. 3 and col. 4 line 65 to col. 5 line 4 note determining if two objects merge in order to detect a ‘remove’ event);
editing one or more frames of the video sequence in response to determining an amount of overlap between the first tracking area in the first frame and the second tracking area in the first (Olson Fig. 9 and col. 11 lines 26-38 note actions to occur upon the detection of detected events including creating a log of the detected event, the event may be a remove event, further note Fig. 8 and col. 10 lines 4-52 particularly note lines 36-52 logging an event includes generating a cropped portion of a full resolution image corresponding to the logged event, note that cropping an image of the video event is ‘editing’ one frame of the video sequence). 
It is noted that Olson does not disclose determining an overlap over a threshold amount. However, Kawano discloses a method of determining a merge between two objects in a first tracking area and a second tracking area in response to determining an amount of overlap passing a threshold (Kawano Figs. 1-2 and pars 25-27 note determining if an overlap ratio of the bounding boxes of two objects exceeds a threshold and determining that the two objects are associated). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of determining the merging of two objects for the ‘remove’ event of Olson by determining whether an overlap amount passes a threshold as taught by Kawano in order to efficiently manage object trajectories as suggested by Kawano (Kawano par. 28 note trajectory management uses information about the associated object sets).

Regarding claim 2 refer to the statements made in the rejection of claim 1 above. Olson in view of Kawano further discloses that the editing is performed once the amount of overlap becomes greater than the threshold (Olson Fig. 9 note logging remove events also note Kawano pars 25-27 note overlap ratio exceeds a threshold).

Regarding claims 3 refer to the statements made in the rejection of claim 1 above. Olson in view of Kawano further discloses that the editing is performed once the amount of overlap becomes less than the threshold (Olson col. 4 lines 61-65 note detecting a ‘deposit’ event when two objects cease overlapping may also be logged, Kawano Fig. 6 and par 38 note splitting objects that are no longer associated, further note pars 25-27 objects are associated so long as they overlap more than a threshold). 

Regarding claim 4 refer to the statements made in the rejection of claim 1 above. Kawano further discloses that the amount of overlap is based on whether the first tracking area is larger than the second tracking area (Kawano par. 26 note first tracking area 201 and second tracking area 202, overlap is determined as area for which 201 and 202 overlap divided by the total area of 202 and determining if the ratio exceeds a threshold, thus the amount of overlap is inherently based on whether the size of the first tracking area being larger than the second tracking area in order to be large enough to overlap more than threshold ratio of the tracking area 202).

Regarding claims 6 refer to the statements made in the rejection of claim 1 above. Olson further discloses capturing a photograph in response to determining that the amount of overlap passes a threshold (Olson col. 10 lines 4-52 note saving, or capturing, a low resolution image 111 of the detected event, also note Kawano pars 25-27 note overlap ratio exceeds a threshold).

Regarding claims 19 refer to the statements made in the rejection of claim 1 above. Kawano further discloses that the second tracking area comprises an action line, wherein the amount of overlap passes the threshold upon the first tracking area crossing the action line (Kawano par. 43-44 determination of whether or not the human body attribute object crossed the line segment 601).

Regarding Claims 20 refer to the statements made in the rejection of claim 19 above. Kawano further discloses that the action line is set by a user (Kawano par. 43 note  the parameter setting unit 109 performs setting of parameters for determining whether or not an object in a frame image crossed the detection line for object detection, and specifically parameters that define the detection line for object detection).

Claims 21-24, 26 39-40 relate to a device including a memory and a processor implementing steps substantially corresponding to the method of claims 1-4, 6 and 19-20 above. Refer to the statements made in regard to claims 1-4, 6 and 19-20 above for the rejection of claims 21-24, 26 and 39-40 which will not be repeated here for brevity. In particular regard to claim 21 Olson further discloses a memory and a processor coupled to the memory (Olson Fig. 1 note processor 33 and hard disk drive 34). 
Claims 42 relate to an apparatus including means for steps substantially corresponding to the method of claims 1-4, 6 and 19-20 above. Refer to the statements made in regard to claim 1 above for the rejection of claim 41 which will not be repeated here for brevity. Olson further discloses software modules for tracking first and second objects (Olson Figs. 2A-H and col. 4 lines 27-50), software for determining an overlap (Olson Fig. 3 and col. 4 line 65 to col. 5 line 4), and software for performing  processing in response to an overlap (Olson Fig. 9 and col. 11 lines 26-38) corresponding to the software modules providing the listed means in claim 41 (Applicant’s specification par. 128). 
Claim 42 relates to a computer readable medium with instructions that cause a device to implement step substantially corresponding to the method of claims 1 above. Refer to the statements made in regard to claim 1 above for the rejection of claim 42 which will not be repeated here for brevity. In particular regard to claim 42 Olson further discloses a computer readable medium (Olson Fig. 1 note hard disk drive 34). 

Claims 8-12, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Kawano and Zavesky (20130141530).

Regarding Claims 8-9, 28-29 and43-44 refer to the statements made in the rejection of claims 1 and 21 above. Olson and Kawano fail to disclose that editing the video sequence includes filtering by removing an object tracked within the first tracking area from the video sequence. 
However, Zavesky teaches wherein editing the video sequence includes filtering by removing an object tracked within the first tracking area from the video sequence (Zavesky par. 37 note removal of a selected object, ). 
selecting a second frame of the video sequence, wherein the first tracking area does not overlap a corresponding replacement area in the second frame (Zavesky par. 37 note determining background pixels to replace portions of a current frame); and
replacing the first tracking area in the first frame with the corresponding replacement area from the second frame (Zavesky par. 37 note replacing the area of the current frame with other pixels including the background pixels).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including tracked object removal as taught by Zavesky in the invention of Olson and Kawano in order to allow for the replacement of objects in the video sequence as suggested by Zavesky (Zavesky par. 1).

Regarding Claims 10-11 and 30-31 refer to the statements made in the rejection of claims 9 and 19 above.  Zavesky further discloses that the second frame occurs later in time than the first frame or earlier in time than the first frame (Zavesky par. 37 note neighboring pixels from a previous or subsequent frame). 

Regarding Claims 12 and 32 refer to the statements made in the rejection of claims 9 and 19 above. Zavesky further discloses 
storing the first frame as part of an edited video sequence (Zavesky Fig. 3 note 328 video data including replacement, also note Fig. 1 and par. 16 storing data on a recording device).

Claims 13-18, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Kawano and Ramalingamoorthy et al. (U.S. Patent Publication No. 20140362225).

Regarding Claims 13 and 33 refer to the statements made in the rejection of claims 1 and 21 above. Olson fails to disclose receiving a first user selection of the first tracking area.
However, Ramalingamoorthy teaches receiving a first user selection of the first tracking area (e.g. the display 28 may be an interactive display or the user interface may have a separate keyboard 26 through which a user may enter data or make selections; paragraph 18). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Ramalingamoorthy, into the teachings of Olson, to provide better methods of detecting and tracking events within such spaces.

Regarding Claims 14 and 34 refer to the statements made in the rejection of claims 13 and 33 above, Olson fails to disclose receiving a second user selection of the second tracking area. 
However, Ramalingamoorthy teaches receiving a second user selection of the second tracking area (e.g. the display 28 may be an interactive display or the user interface may have a separate keyboard 26 through which a user may enter data or make selections; paragraph 18). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Ramalingamoorthy, into the teachings of Olson, to provide better methods of detecting and tracking events within such spaces.

Regarding Claims 15-16 and 35-36 refer to the statements made in the rejection of claims 13 and 33 above.  Ramalingamoorthy further discloses that the user selection is based on a shape, the shape selected by a user (Ramalingamoorthy Fig. 3 and par. 33-34 note user may selected tracking areas as lines).

Regarding Claims 17 and 37 refer to the statements made in the rejection of claims 13 and 23 above, Olson further discloses that the first user selection is based on a selection of an object (Olson col. 10 line 53 to col. 11 line 3 note user may define a tracking region in front of a door).

Regarding Claims 18 and 38 refer to the statements made in the rejection of claims 1 and 21 above, Olson fails to disclose that a shape associated with at least one of the first tracking area and the second tracking area is changed based on a state of at least one of the first tracking area and the second tracking area. 
However, Ramalingamoorthy teaches wherein a shape associated with at least one of the first tracking area and the second tracking area is changed based on a state of at least one of the first tracking area and the second tracking area (e.g. the tracking processor may do this by comparing successive frames in order to detect changes. Pixel changes may be compared with threshold values for the magnitude of change as well as the size of a moving object (e.g., number of pixels involved) to detect the shape and size of each person that is located within a video stream; paragraph 29). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Ramalingamoorthy, into the teachings of Olson, to provide better methods of detecting and tracking events within such spaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130156185 A1	KIM; Young Sae et al.
US 20130035979 A1	Tenbrock; Michael
US 20120224773 A1	Sweet, III; Charles Wheeler et al.
US 20120038766 A1	Park; Youngkyung et al.
US 20110080336 A1	Leyvand; Tommer et al.
US 20060064384 A1	Mehrotra; Sharad et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423